This opinion will be unpublished and
                       may not be cited except as provided by
                       Minn. Stat. § 480A.08, subd. 3 (2012).

                            STATE OF MINNESOTA
                            IN COURT OF APPEALS
                                  A14-0249

                                 David Greve, et al.,
                                    Appellants,

                                         vs.

                           Breezy Point International, Inc.
                             d/b/a Breezy Point Resort,
                                    Respondent

                               Filed October 6, 2014
                                     Affirmed
                                  Peterson, Judge

                          Crow Wing County District Court
                              File No. 18-CV-11-736

Marcia Kay Miller, James P. Carey, Sieben, Grose, Von Holtum & Carey, Ltd.,
Minneapolis, Minnesota (for appellants)

Peter Michael Waldeck, Waldeck Law Firm P A, Minneapolis, Minnesota (for
respondent)

      Considered and decided by Peterson, Presiding Judge; Hooten, Judge; and

Klaphake, Judge.*




*
 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                        UNPUBLISHED OPINION

PETERSON, Judge

      Appellants challenge the summary-judgment dismissal of their negligence claims

arising out of the drowning death of a family member at respondent resort. Because

appellants failed to present sufficient evidence to create a genuine fact issue on the

element of causation, we affirm.

                                        FACTS

      Nicholas Greve was staying with friends at a home on Pelican Lake. On Saturday

evening, Greve and his friends went to the Dockside Bar at respondent Breezy Point

International, Inc. d/b/a Breezy Point Resort. The bar was very crowded, and the friends

got separated from each other. When the group reassembled at closing time, they could

not find Greve and assumed that he had left with someone else.

      When the friends were unable to contact Greve the next day, they became

concerned and called police. A Breezy Point police officer found Greve’s body beneath a

floating dock at Breezy Point Resort. The cause of death was fresh-water drowning

contributed to by acute ethanol intoxication. Greve’s alcohol concentration was .188.

      Police obtained a surveillance video from the Dockside Bar, which showed Greve

sitting outside on the bar’s deck operating his cell phone as if sending a text message.

Greve left the deck and walked along the beach and onto the floating dock. The video

recording is time-lapsed, so there are gaps when nothing was recorded. The time-stamp




                                            2
on the last frame showing Greve is 1:42:54. The next time stamp is nine seconds later at

1:43:03.1

         Appellants brought this action against respondent alleging violations of the civil-

damages act and a negligence claim under the theory of premises liability. Respondent

moved for summary judgment.

         In opposing summary judgment, appellants retained two experts to give opinions

on the cause of death. Toxicologist Lowell C. Van Berkom’s affidavit addressed Greve’s

alcohol concentration and how it would have impaired his mental and physical

functioning. Forensic Engineering Consultant Aaron D. Dunlop’s affidavit identified

tripping hazards on the dock created by installation defects and lack of maintenance, the

foreseeability of harm given the tripping hazards, and measures that respondent could

have taken to ensure safety.

         The district court granted summary judgment for respondent.           This appeal

challenging the summary judgment on the negligence claim followed.

                                      DECISION

         Summary judgment is appropriate when the record shows “that there is no genuine

issue as to any material fact and that either party is entitled to a judgment as a matter of

law.” Minn. R. Civ. P. 56.03. We review the district court’s grant of summary judgment

de novo, to determine whether there are genuine issues of material fact and whether the

district court erred in applying the law. Mattson Ridge, LLC v. Clear Rock Title, LLP,

824 N.W.2d 622, 627 (Minn. 2012). “We view the evidence in the light most favorable

1
    The time-stamp was about 45 minutes behind actual time.

                                              3
to the party against whom summary judgment was granted. STAR Ctrs., Inc. v. Faegre &

Benson, L.L.P., 644 N.W.2d 72, 76-77 (Minn. 2002).

       On a negligence claim, a defendant is entitled to summary judgment when there is

a complete lack of proof on any one of the four elements: (1) defendant owed a duty to

plaintiff, (2) defendant breached that duty, (3) plaintiff was injured, and (4) defendant’s

breach of duty proximately caused plaintiff’s injury. Foss v. Kincade, 766 N.W.2d 317,

320 (Minn. 2009) (premises-liability negligence case).

       Appellants’ theory of causation is that a hazardous condition on the floating dock

caused Greve to enter the water. In arguing that the evidence is sufficient to create a

genuine fact issue on the element of causation, appellants rely on Kludinski v. Great N.

Ry. Co., in which a railroad employee was killed when he was run over by a switch

engine. 130 Minn. 222, 224, 153 N.W. 529, 530 (1915). The supreme court concluded

that the following evidence was sufficient to prove that decedent was hit while cleaning a

switch rather than at another location along the track:

              The work in which deceased was last engaged at switch No.
              11, the absence of any occasion shown for his being on the
              track elsewhere, the wedged-in overshoe [caught between the
              switch bar and a tie], the position of the body, and the pool of
              blood near by, all point strongly to the conclusion that here
              was the place where deceased was first struck by the engine,
              and that the catching of his left foot between the switch bar
              and the tie compelled him to remain in a position where he
              could not avoid the approaching engine.

Id. at 224-25, 153 N.W. at 530. Decedent was last seen working at the switch about five

or ten minutes before his body was discovered. Id. at 223, 135 N.W. at 529.




                                             4
      Greve was last seen on the surveillance video of the floating dock, and his body

was discovered under the dock. But unlike in Kludinski, there was no evidence that

Greve remained on the dock after the video was recorded or that the injuries Greve

sustained supported the claim that he entered the water from the dock, and Greve’s body

was not discovered until about 15 hours after he was last seen on the surveillance video.

      In Abbett v. Cnty. of St. Louis, this court stated:

                      It is incumbent on the plaintiff in a negligence action
              to introduce evidence that would afford a reasonable basis for
              the conclusion that the defendant’s alleged negligence
              proximately caused the plaintiff’s injury. The plaintiff must
              show more than a mere possibility that the injury resulted
              from the defendant’s act. A causal connection between the
              alleged negligence and the injury must be established beyond
              the point of speculation or conjecture.

474 N.W.2d 431, 434 (Minn. App. 1991) (affirming directed verdict for county on

plaintiff’s claim that his injuries resulted from the lack of a guardrail when plaintiff

introduced no evidence showing what caused vehicle to leave road and plaintiff’s theory

of the case depended on expert’s speculation about what could have happened if there

had been a guardrail) (citations omitted); see also Sauer v. State Farm Mut. Auto. Ins.

Co., 379 N.W.2d 213, 215 (Minn. App. 1985) (affirming directed verdict for defense

when no one witnessed collision between motorcycles and individuals involved did not

remember what happened), review denied (Minn. Feb. 19, 1986).

      Abbett and Sauer are directed-verdict cases, and the standard for granting a

directed verdict is not identical to that for granting summary judgment. See Carl v.

Pennington, 364 N.W.2d 455, 457 (Minn. App. 1985) (stating that summary judgment



                                              5
may be inappropriate even if the evidence might be insufficient to withstand a directed

verdict). But to withstand a summary-judgment motion, a party must present specific

facts showing the existence of a genuine issue for trial, and speculation is insufficient to

create a fact issue. Nicollet Restoration, Inc. v. City of St. Paul, 533 N.W.2d 845, 848

(Minn. 1995); see also Schweich v. Ziegler, Inc., 463 N.W.2d 722, 730 (Minn. 1990)

(stating that “circumstantial evidence must be more than simply consistent with the

plaintiff’s theory of causation; reasonable minds must be able to conclude from the

circumstances that the theory adopted outweighs and preponderates over opposing

theories”).

       No evidence in the record indicates that the nine-second time lapse in video

footage was insufficient time for Greve to have gotten out of surveillance range without

having entered the water from the dock. And there is no evidence that indicates that

finding Greve’s body under the floating dock 15 hours after he was last seen makes it

more likely than not that he entered the water from the dock, rather than from another

location. Nor is there any evidence that a condition on the dock caused Greve to enter the

water. Based on the evidence in the record, appellants’ theory that a hazardous condition

on the floating dock caused Greve to enter the water from the dock does not go beyond

speculation, and the district court properly granted summary judgment for respondent

based on the complete lack of proof of causation.

       Affirmed.




                                             6